DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed 12/10/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependency of claim 9 appears in error because it depends from itself.  Therefore, the scope of the claim cannot be determined.  As such, the claim is not further treated on the merit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokuchi (US 2019/0228503).
Regarding claims 1 and 5, Tokuchi teaches an image reading device which optically reads image and an image reading method, comprising: a camera (35) configured to read the image (camera captures operation performed by user 20, [0060] or image input by the camera, [0063]); and an aerial imager (31) configured to aerially form an first aerial image (10), which indicates a position over which the image is to be 
Regarding claims 3 and 7, Tokuchi further teaches wherein the aerial imager is configured to aerially form a second aerial image, which represents a success or a failure of reading of the image by the camera (whether or not the operation is detected, [0101]-[0104]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi in view of Mikami et al. (US 2020/0410469).
Regarding claims 2 and 6, Tokuchi teaches all subject matter claimed as applied above except for the aerial image is slanted in a direction of the camera at an angle of about 5 degree.
However, Mikami teaches the aerial image can be slanted at the angle of 40 or 45 degree so that the camera can capture the image of the user’s input (fig. 3 and [0026]).
In view of Mikami’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tokuchi by incorporating the teaching as taught by Mikami so that the image of the user’s input can be captured by the camera.  Moreover, the degree of 5 (as claimed) is just an obvious variation of design option for camera to be able to capture the input image.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuchi in view of Hatagi et al. (US 2017/0280115).
Regarding claims 4 and 8, Tokuchi teaches all subject matter claimed as applied above.  Tokuchi further teaches brightness used for displaying the aerial images can be 
However, Hatagi teaches image processing device comprising an illuminance sensor (11) which detects outside illuminance; and a controller (12) controls brightness of the image (13) to be aerially formed at the focal position of the camera according to the outside illuminance detected by the illuminance sensor (fig. 1 and [0032]).
In view of Hatagi’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tokuchi by incorporating the teaching as taught by Hatagi so as to detect outside illuminance and control the brightness of the aerial image based on the outside illuminance, thus allows user to see the image more clearly.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant argued to the rejection by mainly arguing that Tokuchi fails to teach “an aerial imager configured to aerially form a first aerial image, which indicates a position over which the image is to be placed”.  Examiner respectfully disagrees.
	For example, as shown in figure 1, the aerial image forming device (aerial imager) produces the aerial image 10 at a position recognizable by the user so that the user can be able to perform the input, which can be an image ([0060] and [0063]). That 
	Based on above rationale, it is believed that the claimed limitations are still met by Tokuchi and therefore, the rejection is still maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887